Order filed July 9, 2019




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-19-00354-CR
                                 ____________

                       ALVIS JACKSON III, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 26th District Court
                        Williamson County, Texas
                    Trial Court Cause No. 16-0839-K26

                                  ORDER

      The clerk’s record was filed July 1, 2019. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Judgment of Conviction and Sentence
rendered March 7, 2019.
       The Williamson County District Clerk is directed to file a supplemental
clerk’s record on or before July 23, 2019, containing the Judgment of Conviction
and Sentence rendered March 7, 2019.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM